DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 04 May 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 May 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakakoji et al. (US 5,021,301 – previously cited).
Considering claim 1, Nakakoji teaches a plated steel sheet used in automobiles, electric appliances, etc. (Column 1 lines 10-15).  Examples are taught of a Zn-Mg alloy plated steel sheet (i.e. a single layer zinc alloy) including a Mg content by weight of 22% and 18% with corresponding weight of 20 g/m2 and 10 g/m2, respectively (Table 1, Examples 4 and 6).  The Mg content and weight disclosed by Nakakoji fall within and anticipate the instantly claimed ranges.  See MPEP 2131.03.
Considering claims 2-3, Example 6 of Nakakoji discloses 18% Mg with a coating weight of 10 g/m2 (Table 1).  See MPEP 2131.03.
Considering claim 5, Nakakoji teaches where the Mg content is easily controllable (Column 7 lines 23-25) and is silent regarding a deviation in the Mg content.  Accordingly, one would expect the coating of Nakakoji to fall within the claimed range, absent an objective showing.
Considering claims 6-7, the recitation of “during spot welding” and “when spot welding is performed” are considered to be a functional properties of the claimed plated steel when the steel is welded.  See MPEP 2111.05.  The plated steel sheet disclosed by Nakakoji is substantially identical to that which is claimed and disclosed by applicant and therefore the sheet disclosed by Nakakoji is expected to possess the claimed functional properties of “during spot welding” and “when spot welding is performed” as a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR1020030054469 – machine translation).
Considering claims 1-3, Kim teaches a Zn-Al-Mg alloy plated steel sheet comprising about 0.5-20.0 wt.% Mg and one or more of 0.02-3.0 wt.% of Na and Ca with excellent workability and corrosion resistance (abstract).  The base steel sheet is hot-dipped and the coating may be applied to a weight of about 1-50 g/m2 (p.5, 2nd full paragraph).
While not teaching a singular example of the instantly claimed zinc alloy plated steel this would have been obvious to one of ordinary skill in the art in view of the teachings of Kim as this is considered a conventionally known Zn-alloy plated steel having excellent workability and corrosion resistance and one would have had a reasonable expectation of success.  Further, the Mg content and coating weight disclosed by Kim overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 5, Kim is silent regarding variation of the Mg content within the alloy plated layer and therefore is considered to meet the claimed deviation of Mg content.
Considering claims 6-7, the steel sheet disclosed by Kim is substantially identical to that which is claimed and disclosed by applicant and therefore the sheet .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR1020030054469 – machine translation) in view of Tokuda (US 2017/0095995).
Considering claim 4, the teachings of Kim as applied to claim 1 are outlined above.  Kim teaches corrosion resistant Zn-alloy coatings, but does not teach the claimed crystal grain size. 
In a related field of endeavor, Tokuda teaches Zn-alloy plated steel sheets (abstract) having corrosion resistance used in building materials and automobiles (Paragraph 24).  The plated layer comprises 28.5-52 at.% Zn, 0.5-10 at.% Al, 0-3.5 at.% Ca, etc. balance Mg (Paragraphs 28-49).  The average equivalent circle diameter is equal to or larger than 0.01-1 micron (Paragraph 52) and this is taught to suppress the formation red rust (Paragraph 136).
As both Kim and Tokuda teach Zn-plated steel sheets with corrosion resistance they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the coating of Kim with the crystal size disclosed by Tokuda as this is known to suppress the formation of red rust and one would have had a reasonable expectation of success.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakakoji et al. (US 5,021,301 – previously cited) as applied to claim 1 above further in view of Chin et al. (US 2013/0295409).
Considering claim 8, the teachings of Nakakoji as applied to claim 1 are outlined above.  Nakakoji teaches Zn-Mg alloy coated steel sheets for automobiles, etc. (Column 1 lines 10-15), but does not teach the claimed steel composition.
In a related field of endeavor, Chin teaches austenitic high-strength steel sheets used in automotive panels (abstract).  The steel comprises by weight C: 0.6-1.0%, Si: 0.1-2.5%, Mn: 10-15%, Al: 5-8%, P: 0.02% or less, S: 0.015% or less, balance Fe and inevitable impurities (Paragraph 9).  The steel may be plated with 20-120 g/m2 of Zn-Mg alloys, etc. (Paragraph 12).  The steel sheets are taught to be light weight and have high-strength (Paragraph 9).
As both Nakakoji and Chin teach Zn-alloy plated steel sheets, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Nakakoji and to substitute the steel composition taught by Chin as this is known to be light weight and have high strength and one would have had a reasonable expectation of success.  Further, the steel composition disclosed by modified Nakakoji overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside or ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 9
Considering claim 10, Chin teaches where the steel sheet comprises austenite (Paragraph 62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Monnoyer et al. (US 2015/0013409) and Kobayahsi et al. (US 2018/0237900) teach Zn-Mg alloy plated steel sheets similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784